—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), dated September 9, 1997, which, upon a determination that he was in willful contempt of prior orders of the same court directing, inter alia, the payment of child support to the plaintiff, committed him to jail for a term of six months, unless he purged himself of his contempt by payment of the sum of $10,383.55.
Ordered that the order is affirmed, with costs.
The record supports the conclusion that the defendant’s refusal to comply with prior orders of the Supreme Court, Westchester County, directing the payment of child support to the plaintiff was willful and calculated to defeat the plaintiff’s rights, and that other means of enforcement would be ineffectual (see, Domestic Relations Law § 245). Mangano, P. J., H. Miller, Feuerstein, Schmidt and Smith, JJ., concur.